DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to Response to Election/Restriction filed 8/16/21.  
Claim(s) 8-20 is/are presented for examination.

Election/Restrictions
Applicant's election with traverse of Elects Species II (claims 8-20)  in the reply filed on 8/16/21 is acknowledged.  The traversal is on the ground(s) that there is no burden on the Examiner of the 2 sets of claims:  Species I (claims 1-7) and Species II (claims 8-20).  
This is not found persuasive because: 
Claim(s) 1-7, drawn(s) to a method of allocating resources such as application service or sever, classified in group/class 709, subgroup/subclass 226; and that 
Claim(s) 8-20, drawn(s) to a device of network monitoring such as monitoring request/response and status of the application identifier and server identifier, classified in group/class 709, subgroup/subclass 224.


Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 62179969, filed 5/26/15, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 62179969 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites updating a database with client application ID in response to changing application service.
The limitation of changing application service, as drafted, is a process that, under its broadest reasonable interpretation, in response of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a server” language, “updating” in the context of this claim encompasses the user manually determine the application service changing.  Similarly, the limitation of updating database in response to, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a server” language, “updating” in the context of this claim encompasses the user thinking that updating a database with client application ID in response to changing application service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a server to perform both the updating and responding steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of updating a database with client application ID in response to changing application service) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform both the updating and responding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim(s) 15-20 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	The "system” claim(s) 15 is/are not to a process, machine, manufacture or composition of matter.  The claimed element’s “a server” is/are non-structure limitations, since the Specification is silent regarding the meaning of these terms.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their original usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), a machine must comprise (at least one) structure element/limitation that showing it is a tangible embodiment, providing 
As such, the claim(s) 15 is/are not limited to statutory subject matter and is therefore nonstatutory.  See MPEP 2106 section V.DETERMINE WHETHER THE CLAIMED INVENTION COMPLIES WITH 35 U.S.C. §101 under subsection 1.  Nonstatutory subject matter.
Other dependent claims 16-20, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Objections
Claim(s) 8 & 15 is/are unclear to the examiner; what does it mean by stating “one or more application services configured to respond to an application service request from a client”?  The Examiner is not entirely sure whether the application service actually “respond” or just “configured to respond”?  The claim languages indicated that the application services not doing the “responding”, but only “configured to” do so.  What about “application service”?  Is this just regular “service” or “application”?  Not sure what it mean by “application service”.  Please clarify
Claim(s) 8 & 15 is/are unclear to the examiner; what does it mean by stating “update a database with a client application identifier associated with a server identity in response to a capability of the one or more application services changing”?  The Examiner is not entirely sure what condition actually trigger updating of the database?  
Claim(s) 10 & 17 is/are unclear to the examiner; what does it mean by stating “the directory service is configured to respond to a directory information request from at least one of the client, the server, or an additional server”?  The Examiner is not sure whether the directory is actually respond to the request or only “configured to” do so?  Please clarify
Claim(s) 10 & 17 is/are unclear to the examiner; what does it mean by stating “the directory information includes the server identity associated with the client application identifier indicating the capability of the one or more application services of an associated server”?  The Examiner is not sure how the “server identity” can indicating the “capability of the service”?  Please clarify

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizaki, U.S. Pub/Patent No. 2002/0156828 A1.
As to claim 8, Ishizaki teaches a server in communication with the database and connected to a network and in communication with a directory service, the server comprising: 
one or more application services configured to respond to an application service request from a client (Ishizaki, figure 10; page 1, paragraph 9; i.e., [0009] In a specific embodiment, the integrated service management system comprises a network interface module that receives requests to change configuration, a service order processing module that analyzes and executes requests to change configuration received by the network interface module, updates related table cache in a service management database, and sends new configuration information using the network interface module. In select embodiments, the integrated service management system further comprises a server table that stores a server identification, an address, a virtual LAN identification, an application identification, an operating system identifier, and a CPU information, for example. In some specific embodiments, the integrated service management system further comprises a storage table that stores a volume identifier, a port identifier, a server identifier, a capacity identifier, and an access information. The integrated service management system further comprises a service mapping table that stores a customer identifier, a virtual private network identifier, a server identifier, and a volume identifier in some specific embodiments. In some embodiments, the integrated service management system further comprises a service status table that stores a customer identifier, a virtual private network status, a server status, and a volume status); 
wherein the server is configured to: 
update a database with a client application identifier associated with a server identity in response to a capability of the one or more application services changing (Ishizaki, figure 10; page 1, paragraph 9; page 2, paragraph 10; i.e., Ishizaki, figure 10; page 1, paragraph 9; i.e., [0009] In a specific embodiment, the integrated service management system comprises a network interface module that receives requests to change configuration, a service order processing module that analyzes and executes requests to change configuration received by the network interface module, updates related table cache in a service management database, and sends new configuration information using the network interface module. In select embodiments, the integrated service management system further comprises a server table that stores a server identification, an address, a virtual LAN identification, an application identification, an operating system identifier, and a CPU information, for example. In some specific embodiments, the integrated service management system further comprises a storage table that stores a volume identifier, a port identifier, a server identifier, a capacity identifier, and an access information. The integrated service management system further comprises a service mapping table that stores a customer identifier, a virtual private network identifier, a server identifier, and a volume identifier in some specific embodiments. In some embodiments, the integrated service management system further comprises a service status table that stores a customer identifier, a virtual private network status, a server status, and a volume status).
As to claim 9, Ishizaki teaches the server as recited in claim 8 wherein the directory service is configured to respond to a directory information request from at least one of the client, the server, or an additional server (Ishizaki, page 1, paragraph Ishizaki, figure 10; page 1, paragraph 9; i.e., [0009] In a specific embodiment, the integrated service management system comprises a network interface module that receives requests to change configuration, a service order processing module that analyzes and executes requests to change configuration received by the network interface module, updates related table cache in a service management database, and sends new configuration information using the network interface module. In select embodiments, the integrated service management system further comprises a server table that stores a server identification, an address, a virtual LAN identification, an application identification, an operating system identifier, and a CPU information, for example. In some specific embodiments, the integrated service management system further comprises a storage table that stores a volume identifier, a port identifier, a server identifier, a capacity identifier, and an access information. The integrated service management system further comprises a service mapping table that stores a customer identifier, a virtual private network identifier, a server identifier, and a volume identifier in some specific embodiments. In some embodiments, the integrated service management system further comprises a service status table that stores a customer identifier, a virtual private network status, a server status, and a volume status; [0010] In some specific embodiments, an operator console application sends a request command to change service configuration to the integrated management system. In select specific embodiments, a customer portal application sends a request command to change service configuration to the integrated management system).
As to claim 10, Ishizaki teaches the server as recited in claim 9 wherein the directory information includes the server identity associated with the client application identifier indicating the capability of the one or more application services of an associated server (Ishizaki, page 1, paragraph 9; i.e., Ishizaki, figure 10; page 1, paragraph 9; i.e., [0009] In a specific embodiment, the integrated service management system comprises a network interface module that receives requests to change configuration, a service order processing module that analyzes and executes requests to change configuration received by the network interface module, updates related table cache in a service management database, and sends new configuration information using the network interface module. In select embodiments, the integrated service management system further comprises a server table that stores a server identification, an address, a virtual LAN identification, an application identification, an operating system identifier, and a CPU information, for example. In some specific embodiments, the integrated service management system further comprises a storage table that stores a volume identifier, a port identifier, a server identifier, a capacity identifier, and an access information. The integrated service management system further comprises a service mapping table that stores a customer identifier, a virtual private network identifier, a server identifier, and a volume identifier in some specific embodiments. In some embodiments, the integrated service management system further comprises a service status table that stores a customer identifier, a virtual private network status, a server status, and a volume status).
As to claim 11, Ishizaki teaches the server as recited in claim 10 wherein the server further comprises the directory service (Ishizaki, figure 13).
As to claim 12, Ishizaki teaches the server as recited in claim 8 wherein the server is further configured to service client requests for application services Ishizaki, figure 10; page 1, paragraph 9; i.e., [0009] In a specific embodiment, the integrated service management system comprises a network interface module that receives requests to change configuration, a service order processing module that analyzes and executes requests to change configuration received by the network interface module, updates related table cache in a service management database, and sends new configuration information using the network interface module. The integrated service management system further comprises a service mapping table that stores a customer identifier, a virtual private network identifier, a server identifier, and a volume identifier in some specific embodiments. In some embodiments, the integrated service management system further comprises a service status table that stores a customer identifier, a virtual private network status, a server status, and a volume status).
As to claim 13, Ishizaki teaches the server as recited in claim 12 wherein the client request includes a request for an application session (Ishizaki, figure 4; page 1, paragraph 9; i.e., Ishizaki, figure 10; page 1, paragraph 9; i.e., [0009] In a specific embodiment, the integrated service management system comprises a network interface module that receives requests to change configuration, a service order processing module that analyzes and executes requests to change configuration received by the network interface module, updates related table cache in a service management database, and sends new configuration information using the network interface module. In select embodiments, In some specific embodiments, the integrated service management system further comprises a storage table that stores a volume identifier, a port identifier, a server identifier, a capacity identifier, and an access information. The integrated service management system further comprises a service mapping table that stores a customer identifier, a virtual private network identifier, a server identifier, and a volume identifier in some specific embodiments. In some embodiments, the integrated service management system further comprises a service status table that stores a customer identifier, a virtual private network status, a server status, and a volume status).
As to claim 14, Ishizaki teaches the server as recited in claim 8, wherein the server identities includes an IP address (Ishizaki, page 1, paragraph 9; i.e., Ishizaki, figure 10; page 1, paragraph 9; i.e., [0009] In select embodiments, the integrated service management system further comprises a server table that stores a server identification, an address, a virtual LAN identification, an application identification, an operating system identifier, and a CPU information, for example. In some specific embodiments, the integrated service management system further comprises a storage table that stores a volume identifier, a port identifier, a server identifier, a capacity identifier, and an access information. The integrated service management system further comprises a service mapping table that stores a customer identifier, a virtual private network identifier, a server identifier, and a volume identifier in some specific embodiments).

Claim(s) 15-20 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 8-13.  Therefore, claim(s) 15-20 is/are also rejected for similar reasons set forth in claim(s) 8-13.

Listing of Relevant Arts
Hagen, U.S. Patent/Pub. No. 2002/0075844 A1 discloses network access server and usage control. 
Morgenstern, U.S. Patent/Pub. No. 2005/0234781 A1 discloses adding product and service to the record.
Periyannan, U.S. Patent/Pub. No. US 20140267571 A1 discloses application identifier and database.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.